Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Response to Amendment
As a result of the amendments to the claim, the objections over claims 3 and 8 have been withdrawn. Objection over Claim 13 is maintained. 
Also the 112(b) rejection over claims 1-19 have been withdrawn. 
Also, the 112(d) rejection over claim 8 has been withdrawn due to cancellation of the claim. 
Claims 1-7, 9-17 are currently pending in this Office Action. 

Claim Objections
Claim 13 is objected to because of the following informalities: 
Regarding Claim 13, each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Claim 13 ends with a semi-colon in the last line and should be a period. Also see MPEP 608.01(m). Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 Claims 1, 2, 7, 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singer et al. (US 2018/0057195) in view of Johnson (US 2018/0057230). 
Regarding Claim 1, Singer discloses an edible package for preparing a nutritious food product (see abstract), the edible package comprising: a first edible sheet defining a first dissolvable material (Carboxymethyl cellulose film, paragraph 75); an edible adhesive disposed on an interior side of the first dissolvable material for forming a first enclosed interior cavity of the edible package (paragraph 78); a first edible material disposed within the first enclosed interior cavity of the edible package (powdered nutrients 22).
Singer is silent to teaching a first edible sheet made of polyvinyl alcohol based sheet. Johnson is relied on to teach known similar edible packages to be placed into liquid to disperse the contents therein (see abstract). Johnson uses an edible and dissolvable film made from polyvinyl alcohol (paragraph 9) and Singer is not limiting regarding the materials for the film (paragraph 47). Therefore, it would have been obvious to one of ordinary skill in the art to modify Singer to use conventional film materials known for the same purpose (see MPEP 2144.06). 
Regarding Claims 2 and 7, Singer further teaches wherein the first edible material is vitamins, protein, or sweeteners (paragraph 73). 
Regarding Claim 10, Singer further teaches wherein a thickness of the first edible sheet is between 0.001inch to 0.010inch thick which overlaps with the claimed range (paragraph 13).
Regarding Claim 11, Singer is silent to where a thickness of the water dissolvable sheet is between 0.039 inch and 0.157 inch thick. However, Johnson is also directed to similar dissolvable films for holding a beverage components (see abstract), wherein the dissolvable film has a thickness of 1-3mm (about 0.0393in-0.118in, paragraph 49). Johnson is similarly directed to placing the soluble pod into a water bottle, shaking the bottle to mix the ingredients and form a nutritious beverage (paragraph 35). Therefore, it would have been obvious to one of ordinary skill in the art to use known thicknesses applied 
Regarding Claim 12, Singer further teaches wherein the first edible material is an ingestible powder having a particle size of at most 100 microns (0.0039in) in thickness in any direction (paragraph 14).
Regarding Claim 13, Singer discloses a method for preparing a nutritious food product, the method comprising the steps of: providing an edible package for preparing the nutritious food product (see abstract), the edible package comprising: a first edible sheet made of a first dissolvable material (Carboxymethyl cellulose film, paragraph 75); an edible adhesive disposed on an interior side of the first edible sheet for forming a first enclosed interior cavity of the package (paragraph 78); a first edible material disposed within the at least one enclosed interior cavity of the edible package (paragraph 78),  providing a liquid in a container; dropping the edible package in the liquid in the container (paragraph 19). 
Singer is silent to wherein the first edible sheet is made of polyvinyl alcohol.  Johnson is relied on to teach known similar edible packages to be placed into liquid to disperse the contents therein (see abstract). Johnson uses an edible and dissolvable film made from polyvinyl alcohol (paragraph 9).  Singer is not limiting regarding the particular materials for the first edible sheet.  Therefore, it would have been obvious to one of ordinary skill in the art to use conventional film materials known for the same purpose (see MPEP 2144.06). 
Regarding Claim 14, Singer further teaches the step of stirring contents of the edible package as it dissolves in the liquid (“shaking”, paragraph 19).
Regarding Claim 15, while Singer further teaches a range of temperature for the water to be mixed with the edible package (33°F to 65°F), Singer does not specifically recite a step of heating or cooling the water prior to dropping. Johnson is further relied on to teach both cold and hot water being used as the diluting liquid (see paragraph 9). The term “hot or cold liquid” implies that the liquid was either heated or cooled prior. 
Therefore, since Johnson is also directed to producing a nutritious beverage from dropping a soluble edible package into a container of liquid, it would have been obvious to one of ordinary skill in the art to use hot or cold liquid prior to dropping the edible package in to produce a hot or cold final product. 
Regarding Claim 16, Singer is silent to specifically reciting heating or cooling the liquid after the dropping step. However, since Singer discloses a range of water temperature capable of dissolving the soluble pod from 33°F to 65°F, it would have been obvious to one of ordinary skill in the art to heat or cool the liquid after the dropping step to achieve the desired serving temperature. See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). Johnson is further relied on to teach the applicability of a soluble pouch that will quickly dissolve in both cold and hot water (paragraph 42). Therefore, since the prior art discloses soluble pods that dissolves in both hot and cold water, whether the liquid was heated or cooled before or after the dropping step does not provide an unexpected result. 

Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 1, and further in view of Fuisz et al. (US 2011/0200715).
Regarding Claim 3, Singer discloses a dissolvable edible package having an edible adhesive in the interior, but is silent to forming the first enclosed interior cavity and a second enclosed interior cavity of the package, wherein the second enclosed interior cavity of the package holds a second edible material; and wherein the first edible material is different from the second edible material.
Fuisz is relied on for teaching similar dissolvable edible pods similarly placed into water bottles to form a nutritious drink (see Abstract and paragraph 54). Fuisz further teaches a pod having multiple interior cavities to hold multiple ingredients (see Fig. 6, and paragraph 147). The cavities are separated by a sealed seam between the cavities 300. 
Therefore, since both Singer and Fuisz are directed to dissolvable pods to be placed into water bottles to make a nutritious beverage, and Singer utilizes the adhesive to create seams between each of the packages to therefore seal each cavity (as shown in Fig. 16 of Singer), it would have been obvious to one of ordinary skill in the art to modify seams of the dissolvable pod of Singer to have multiple interior cavities to hold additional and different ingredients. Since Fuisz supports that each cavity can support an active ingredients (paragraph 147), and list several suitable components that may be incorporated in 
Regarding Claim 4, Singer discloses a dissolvable edible package having an edible adhesive in the interior, but is silent to further comprising a second sheet comprising a second dissolvable material; wherein the second sheet separates the first enclosed interior cavity of the package from a second enclosed interior cavity of the package; wherein the second enclosed interior cavity of the package holds a second edible material; and wherein the first edible material is different from the second edible material. 
Fuisz is relied on to teach similar packages made of dissolvable films to be placed into bottles with water to create a nutritious beverage (see paragraph 54 and Fig. 8), and further teaches providing a sheet comprising a second dissolvable material to separate a first cavity and a second cavity in the interior of the package (see Fig. 2a and paragraph 146-147). 
Since Fuisz supports that each cavity can support an active ingredients (paragraph 147), and list several suitable components that may be incorporated in combinations (see paragraph 124), it would have been obvious to one of ordinary skill in the art to similarly apply the second sheet of dissolvable material to form an additional interior cavity to hold an edible material different from the first edible material, to achieve different combinations of flavor. 
Regarding Claims 5, Fuisz further teaches wherein the two or more film layers may be compositionally different (paragraph 143) also notes that the dissolution rate is dependent on the compositional and physical characteristics of the film (paragraph 152). Therefore, Fuisz further teaches wherein the first dissolvable material dissolves at a different rate than the second dissolvable material. 
Regarding Claim 6, Fuisz does not specifically recite that the second dissolvable material dissolves at a slower rate than the first dissolvable material, but provides several guidance as to how to increase and decrease the dissolution rate based on the desired use of the films (see paragraph 100). 
Therefore, since Fuisz discloses that the films can be compositionally different, and contemplates adjusting the dissolution time based on the intended use of the film, it would have been obvious to one of ordinary skill in the art to increase the dissolution rate of the first dissolvable material to achieve a quicker release rate of the ingredients outer ingredients. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 1, further in view of Chen (US 5,897,827) and evidenced by Polymer Properties Database (Water Soluble Films (PVOH)). 
Regarding Claim 9, while Singer discloses a heat-activated adhesive, he is silent to the particular adhesive being used. Chen is relied on to teach known edible adhesives in the art, specifically polyvinyl alcohol (“An eatable adhesive (2), preferably polyvinyl alcohol”, Col. 2, Ln. 45-46). Polyvinyl alcohol is well known to be edible, water soluble, and have outstanding heat-sealing properties (see evidentiary reference Polymer Properties Database).  
Therefore, since PVOH is a known edible adhesive having good heat-sealing properties, it would have been obvious to one of ordinary skill in the art to use conventional edible adhesives in the package of Singer. 



Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singer et al. (US 2018/0057195) in view of Pascall (US 2011/0151061) and KR 20090007671U. 
Regarding Claim 17, Singer discloses a package comprising: a first edible fibrous sheet made of wood pulp (Carboxymethyl cellulose film, paragraph 75), the sheet defining a lower surface and an upper surface, the first edible fibrous sheet comprises a first dissolvable material (paragraph 47). 
Singer is silent to a second dissolvable material shaped into a logo and disposed on an upper surface of the first edible fibrous sheet, wherein the second dissolvable material has a density lower than the liquid in the cup. Pascall discloses a food decoration using a print on an edible medium, the edible medium being a soluble film (i.e. chitosan polymer, see abstract). The print can be used to display a logo (see paragraph 11) and can be placed on top of a liquid such that the logo floats above the liquid (see paragraph 43 and Fig. 3b). 
Therefore, since both Singer and Pascall are directed to soluble films, it would have been obvious to one of ordinary skill in the art to apply similar logos above the surface of the soluble film of Singer such 
If it can be construed that Singer does not teach a “fibrous” sheet made of wood pulp, KR 20090007671 is relied on to teach similar dissolvable paper materials for holding ingredients to be placed into a soup container. The term “paper” is construed to be a fibrous sheet made of wood pulp. Therefore, since both Singer and KR 20090007671 are directed to soluble films for delivering ingredients, it would have been obvious to one of ordinary skill in the art to combine or substitute equivalents known for the same purpose (see MPEP 2144.06). 

Double Patenting
 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
  Claims 1-12, 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-8, 11-16 copending Application No. 16/813641 (reference application) in view of Johnson (US 2018/0057230). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding Claim 1, Copending Claim 1 differ from the current Claim 1 by being silent to the material of the first edible sheet. Johnson is relied on to teach known similar edible packages to be placed into liquid to disperse the contents therein (see abstract). Johnson uses an edible and dissolvable film made from polyvinyl alcohol (paragraph 9). Therefore, it would have been obvious to one of ordinary skill in the art to use conventional film materials known for the same purpose (see MPEP 2144.06). 
Claims 2 and 7 are rejected by copending claim 11. 
Claims 3, 4, 5, 9, 10, 11, 12 are rejected by copending claims 6, 7, 8, 13, 14, 15, 16 respectively. 

Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/813641 in view of Johnson, and further in view of Fuisz et al. (US 2011/0200715).
Regarding Claim 6, Copending Claim 1 is silent to wherein the second dissolvable material dissolves at a slower rate than the first dissolvable material. Fuisz is relied on to teach an edible package to be dispersed when placed in water to produce a nutritious beverage (see abstract). Fuisz provides 
Therefore, since Fuisz discloses that the films can be compositionally different, and contemplates adjusting the dissolution time based on the intended use of the film, it would have been obvious to one of ordinary skill in the art to increase the dissolution rate of the first dissolvable material to achieve a quicker release rate of the ingredients outer ingredients. 

Claim 17 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 16/813641 in view of Johnson, and further in view of KR 20090007671 and Pascall (US 2011/0151061).
Regarding Claim 17, Copending claim 9 differs from the current claim 17 by being silent to a first edible sheet made of wood pulp. KR 20090007671 is relied on to teach similar dissolvable paper materials for holding ingredients to be placed into a soup container. The term “paper” is construed to be a fibrous sheet made of wood pulp. Therefore, since both Johnson and KR 20090007671 are directed to soluble films for delivering ingredients, it would have been obvious to one of ordinary skill in the art to combine or substitute equivalents known for the same purpose (see MPEP 2144.06). The copending claim does not recite that the second dissolvable material has a density lower than the liquid in the cup. Pascall discloses a food decoration using a print on an edible medium, the edible medium being a soluble film (i.e. chitosan polymer, see abstract). The print can be used to display a logo (see paragraph 11) and can be placed on top of a liquid such that the logo floats above the liquid (see paragraph 43 and Fig. 3b). 
Therefore, since Pascall is directed to soluble films, it would have been obvious to one of ordinary skill in the art to apply similar logos above the surface of the soluble film such that the logo would remain afloat above a beverage when placed in water. It is construed that since the logo floats above the liquid, the density of the logo is lower than the liquid in the cup. 





Response to Arguments   
Applicant's arguments filed 17 Dec 2021 have been fully considered but they are not persuasive for the following reasons: 
Applicant’s argument over Claims 1 and 13 are rendered moot in view of the new grounds of rejection. 
As to Claim 17, applicant argues that it is not inherent that the logo of Pascall has a lower density than the liquid (page 6 of the remarks) and that Pascall does not provide any showing of how the logo floats on the liquid. However, the argument is not persuasive because in this case, Pascall notes that the hydrophobic lipid fraction is designed to float on the hydrophilic beverage (paragraph 48). In this case, the lipid fraction could be milk fat, waxes, and fatty acids which are known to have lower density than water. Therefore, it is maintained that Pascal discloses a second dissolvable material having a lower density than the liquid in the cup. 

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        


/VIREN A THAKUR/Primary Examiner, Art Unit 1792